Exhibit 10.5

COLLATERAL ASSIGNMENT OF MANAGEMENT CONTRACT

Date: July 1, 2011        

WHEREAS, SSTI 12714 S LA CIENEGA BLVD, LLC, a Delaware limited liability company
having an address at c/o Strategic Storage Holdings, LLC, 111 Corporate Drive,
Suite 120, Ladera Ranch, CA 92694 (the “Assignor”), has entered into a certain
Credit Agreement of even date herewith (hereinafter, the “Credit Agreement”)
with KEYBANK, NATIONAL ASSOCIATION, having an office at 225 Franklin Street,
Boston, Massachusetts 02110, as agent (in its capacity as agent, hereinafter,
the “Agent,” which term shall include, whenever the context permits, its
successors and assigns as the holder of this ASSIGNMENT and the Notes and other
Obligations secured hereby), and the other lending institutions which now are or
hereafter become parties to the Credit Agreement (Keybank, National Association
and such other lending institutions are collectively referred to as the
“Lenders” and individually as the “Lender”), pursuant to which the Lenders have
agreed to lend to the Borrower, subject to the terms and conditions of the
Credit Agreement, the sum of Twenty-Two Million Dollars ($22,000,000.00) (All
capitalized terms used herein and not defined herein shall have the meanings set
forth in the Credit Agreement); and

WHEREAS, Assignor has entered into a certain agreement (hereinafter, as such may
be amended from time to time, singly and collectively, the “Management
Contract”) with Strategic Storage Property Management, LLC, a Delaware limited
liability company (hereinafter, the “Manager”), with its principal offices at
5949 Sherry Lane, Suite 1050, Dallas, Texas 75225, in connection with the
management and operation of the property and related facilities owned by the
Assignor, as applicable, on certain premises located at 12714 S. La Cienega
Blvd., Hawthorne, California (collectively, the “Facility”); and

WHEREAS, one of the conditions of the making of the loan pursuant to the Credit
Agreement is the collateral assignment of the Management Contract by the
Assignor to the Agent for the benefit of the Lenders, such assignment being
given to secure the Borrower’s Obligations (as defined in the Credit Agreement)
established under the Loan Documents (as defined in the Credit Agreement);

NOW THEREFORE and in consideration of the above, and of mutual covenants
contained herein and benefits to be derived herefrom, the parties hereto agree
as follows:

 

1.

To secure the prompt, punctual, and faithful payment and performance of the
Obligations of the Borrower to the Agent and the Lenders arising under the Loan
Documents, the Assignor hereby assigns to the Agent, for the benefit of the
Lenders, all rights of the Assignor under the Management Contract.

 

2.

This Assignment is an assignment only of all of the rights which the Assignor
may now or at any time hereafter have under, pursuant, or in respect of the
Management Contract. The Agent shall not be deemed by virtue of this Assignment
to have assumed any of the obligations of the Assignor under the Management
Contract, each of which obligations the Assignor covenants and agrees with the
Agent to perform and observe as if this Assignment had not been made. The Agent
is not under any liability of any kind to the



--------------------------------------------------------------------------------

 

Manager under, pursuant to, or in respect of the Management Contract or by
reason of any services furnished by the Manager to or for the account or benefit
of the Assignor. By acceptance hereof, the Agent agrees not to exercise any
rights under this Assignment except upon the occurrence of an Event of Default
(as defined in the Credit Agreement). The Assignor or the Manager may rely
conclusively upon any written notice given by the Agent to the Assignor or the
Manager of the occurrence of such an Event of Default. Upon and after the giving
of such notice, and until further written notice from the Agent to the Assignor
or the Manager, the Agent may (but shall not be obligated to) exercise all
rights granted the Agent under this Assignment.

 

3.

The Assignor and the Manager (by its assent hereto) represent and warrant that
the Management Contract is in full force and effect and that there are no
defaults under the Management Contract by any party thereto, and the Assignor
represents and warrants that the Assignor has not made and will not make any
other assignment thereof.

 

4.

Any action or proceedings to enforce this Assignment may be taken by the Agent
either in its name or in the name of the Assignor as the Agent may deem
necessary.

 

5.

The Manager has assented to this Assignment and hereby acknowledges this
Assignment of the Management Contract to the Agent and the Lenders and consents
thereto. The Manager agrees that it will furnish to the Agent copies of all
written notices given to the Assignor with respect to any default of the
Assignor under the Management Contract, simultaneously with the giving of such
notice to the Assignor, and anything in the Management Contract to the contrary
notwithstanding, agrees that the Agent shall have a reasonable opportunity to
cure any such default. The Manager further agrees that it will accept any such
performance by the Agent which cures such default. So long as the Agent
commences to cure or causes to be cured any such default, and the elimination of
any such default is carried on with due diligence, the Manager will continue to
fully meet its obligations under the Management Contract to the end that there
shall be no interruption of the work called for thereby.

 

6.

The Manager (by its assent hereto) agrees that unless the Agent expressly
assumes the obligations of the Assignor under the Management Contract, the Agent
shall not be deemed to have assumed any of the obligations of Assignor under the
Management Contract, nor shall the Agent or any Lender be under any liability of
any kind to Manager under the Management Contract or by reason of any services
furnished by the Manager to or for the account or benefit of the Assignor. This
Assignment does not release or affect in any way the obligations of the Assignor
to the Manager.

 

7.

The Manager agrees to promptly, punctually and faithfully perform the
responsibilities of the Manager in accordance with the Management Contract.
Notwithstanding the terms and provisions of the Management Contract, in the
event the Assignor defaults thereunder, the Manager shall be obligated to
continue to fully meet its obligations under the Management Contract (other than
any obligations to advance any funds of the Manager for the benefit of Facility)
without any further right to any payment for services

 

2



--------------------------------------------------------------------------------

 

rendered in connection with the operation of the Facility; provided, however, if
the Manager is required to so meet its obligations without payment, the Manager
may terminate the Management Contract upon thirty (30) days’ prior written
notice to the Assignor and the Agent. Further, regardless of such election by
the Agent, the Manager agrees that the Agent and the Lenders shall not be under
any liability to the Manager by reason of any services rendered by the Manager
to or for the account or benefit of the Assignor, whether prior to or after the
date of such election by the Agent, unless Agent specifically acknowledges its’
liability for such amounts.

 

8.

The rights of the Agent hereunder may be fully exercised by the Agent’s designee
or assignee. Further, upon the assignment by the Agent of its rights hereunder,
the Agent shall be automatically released from any liability of any nature
whatsoever hereunder or under the Management Contract.

 

9.

If an Event of Default exists, the Manager agrees that:

 

  a.

all payments to be made to the Manager under the Management Contract shall cease
until the Event of Default is cured and the Manager receives written notice from
the Agent that it may resume receiving said payments; provided, however, if the
Manager is required to fully meet its obligations under the Management Contract
without payment, the Manager may terminate the Management Contract upon thirty
(30) days prior written notice to the Assignor and the Agent;

 

  b.

all of the Manager’s rights to payment (other than reimbursement for expenses
incurred on behalf of Assignor), and all other rights, remedies, powers,
privileges and discretions as set forth in the Management Contract shall be
subject to and subordinate to prior payment and satisfaction in full of the
Obligations of the Borrower to the Agent and the Lenders under the Loan
Documents; provided, however, as long as no Event of Default exists under the
Loan Documents, Manager may be paid, when due, all fees payable to Manager under
the Management Contract;

 

  c.

Any and all amounts which are collected, enforced or received by the Manager
shall be held by the Manager as trustee for the Agent and shall be paid over to
the Agent on account of the Obligations of the Borrower to the Agent under the
Loan Documents; and

 

  d.

the Agent may, upon thirty (30) days written notice, terminate the Management
Contract without being subject to any termination fee, penalty, fine, or
assessment, whatsoever.

 

10.

This Assignment shall be governed by, and construed in accordance with, the laws
of the State of New York.

[SEE ATTACHED SIGNATURE PAGES]

 

3



--------------------------------------------------------------------------------

It is intended that this Assignment take effect as a sealed instrument as of the
date first above written.

 

ASSIGNOR:

SSTI 12714  S  LA  CIENEGA  BLVD, LLC,

a Delaware limited liability company

By:    Strategic Storage Trust, Inc., a Maryland corporation, its Manager    By:
 

/s/ H. Michael Schwartz

   Name: H. Michael Schwartz    Title:   President



--------------------------------------------------------------------------------

AGENT: KEYBANK, NATIONAL ASSOCIATION, By:   

/s/ Christopher T. Neil

Name: Christopher T. Neil Title:   Senior Relationship Manager



--------------------------------------------------------------------------------

MANAGER:

STORAGE PROPERTY MANAGEMENT, LLC,

a Delaware limited liability company

By:  

Strategic Capital Holdings, LLC,

a Virginia limited liability company,

its Manager

  By:     

/s/ H. Michael Schwartz

  Name:      H. Michael Schwartz   Title:      President